Citation Nr: 0909781	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-02 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the reduction of compensation benefits due to 
incarceration for a felony, effective June 1, 2004, was 
proper.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge and 
Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reduced the 
Veteran's compensation benefits due to incarceration for a 
felony, effective June 1, 2004.


FINDINGS OF FACT

1.  A May 1970 rating decision awarded the Veteran disability 
compensation benefits, effective March 11, 1970.

2.  In May 1998, the RO received notice that the Veteran had 
committed a felony in August 1990.  A prison match indicated 
that he had been incarcerated since November 1991.  That same 
month, the RO proposed to reduce the Veteran's compensation 
benefits to 10 percent, based upon his incarceration for a 
felony.  His benefits were reduced in August 1998.

3.  In August 1998, the Veteran's spouse applied for an 
apportionment of the Veteran's disability compensation 
benefits.  An apportionment for the Veteran's spouse and 
dependent child was awarded that same month.  

4.  In December 2003, the RO amended the Veteran's disability 
compensation award to continue payments for the Veteran's 
dependent son based upon school attendance until the age of 
23.

5.  A December 2003 prison match indicated that the Veteran 
remained incarcerated.

6.  In March 2004, after processing the school attendance 
application, the RO determined that the difference between 
the school attendance rate and the child's apportionment rate 
was erroneously included in the Veteran's personal award.  
This error resulted in the Veteran receiving more than the 10 
percent to which he was entitled, as a result of 
incarceration.  The Veteran was notified that his award would 
be reduced in order to correct this error.

7.  A March 2004 administrative decision determined that the 
overpayment was the result of an administrative error and did 
not result in a debt owed by the Veteran.

8.  In November 2004, the RO reduced the Veteran's disability 
compensation benefits to 10 percent, effective June 1, 2004.  
The reduction of the Veteran's personal award resulted in an 
increase of the apportionment for the Veteran's spouse and 
dependent child.


CONCLUSION OF LAW

The Veteran's disability compensation was properly reduced to 
the 10 percent rate effective June 1, 2004; the 61st day 
following notice of the proposed reduction.  38 U.S.C.A. §§ 
1114(a), 5107, 5313, (West 2002 & Supp. 2008); 38 C.F.R. § 
3.665 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a May 1970 rating decision, the Veteran was awarded 
disability compensation benefits, effective March 11, 1970.  
His combined disability rating was 40 percent.

In May 1998, the RO received notice that the Veteran had 
committed a felony in August 1990.  A prison match indicated 
that he had been incarcerated since November 1991.  

In May 1998, the RO proposed to reduce the Veteran's 
compensation benefits to 10 percent, based upon his 
incarceration for a felony.  His benefits were reduced in 
August 1998.  In August 1998, the Veteran's spouse applied 
for an apportionment of the Veteran's disability compensation 
benefits.  An apportionment for the Veteran's spouse and 
dependent child was awarded that same month.  

In December 2003, the RO amended the Veteran's disability 
compensation award to continue payments for the Veteran's 
dependent son based upon school attendance until the age of 
23.  A December 2003 prison match indicated that the Veteran 
remained incarcerated.

In March 2004, after processing the school attendance 
application, the RO determined that the difference between 
the school attendance rate and the child's apportionment rate 
was erroneously included in the Veteran's personal award.  
This error resulted in the Veteran receiving more than the 10 
percent to which he was entitled, as a result of 
incarceration.  The Veteran was notified that his award would 
be reduced in order to correct this error.

A March 2004 administrative decision determined that the 
overpayment was the result of an administrative error and did 
not result in a debt owed by the Veteran.

In November 2004, the RO reduced the Veteran's disability 
compensation benefits to 10 percent, effective June 1, 2004.  
The reduction of the Veteran's personal award resulted in an 
increase of the apportionment for the Veteran's spouse and 
dependent child.

The Veteran argues that his compensation benefits were 
reduced in error.

A Veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980, and who has a 
combined rating of 20 percent or more shall not be paid 
compensation in excess of the amount payable for a disability 
evaluated as 10 percent disabling beginning on the 61st day 
of incarceration.  38 U.S.C.A. § 5313 (West 2002); 
38 C.F.R.§ 3.665(c)(1) (2008).

The record in this case clearly reflects that the Veteran 
committed a felony in August 1990 and that he has been 
incarcerated since November 1991.  He has been is in receipt 
of a combined disability rating of greater than 20 percent 
since March 1970.  Based upon the Veteran's commission of a 
felony after October 7, 1980, his incarceration for a period 
in excess of 60 days, and his combined disability rating of 
greater than 20 percent, he is not legally entitled to 
compensation in excess of the amount payable for a disability 
evaluated at 10 percent.

Because the difference between the school attendance rate and 
the child's apportionment rate included in the Veteran's 
personal award exceeded the 10 percent amount to which he was 
legally entitled, the reduction of that award, effective June 
1, 2004, was proper.

As the pertinent facts are not in dispute and the law is 
dispositive, the claim must be denied because of the absence 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board has considered whether the notice provisions found 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002) are applicable to this claim. The Board finds that 
because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this 
case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the Veteran in proceeding with the 
adjudication of his claim.


ORDER

The reduction of compensation benefits due to incarceration 
for a felony, effective June 1, 2004, was proper.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


